10

11

12

13

14

15

16

17

18

19

20'

21

22

23

24

25

26

Hon. J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

A'r sEATTLE
UNITED sTATEs oF AMERICA., N°' CR 13 _ 214 JLR
Plain_tiff, Moeesnn'} oRDER GRANTING §§ il
DEFENDANT’s MOTION To CoNT
v. TRIAL DATE & PRETRIAL MoTloNs
__ DEADLINE _
PRADYUMNA KUMAR sAMAL,
Defendants. _

 

 

 

 

Defendant’s Motion to Continue Trial Date came on regularly for hearing, and, the Court
being fully advised, grants the motion and further finds that, pursuant to Title 18, United States
Code, Sections 3161(h)(7')(A) and (B)(iv), the ends of justice served by granting the requested
continuance outweigh the best interest of the public and defendant in a speedy trial, for the
reasons outlined in defendant’s motion. Specifically, it appears to the Court that the failure to
grant a trial continuance Would effectively deny defense counsel the reasonable time necessary
for effective preparation taking into account the exercise of due diligence

ll IS TIIBREFORE ORDERED that the trial date ls continued toMIer-y*_ 3 ,2019, and w

 

pretrial motions are to be filed by B mci \ 35; <Q; 0 161 - w
[PROPGSED] ORDER GRANTING DF,FENDANT=S l,Aw OFFicEs or S'rEPrir\N R. ILLA, INC. P.Sq.
MoTloN To CoNTrNUE TRIAL DATE a PREnuAL SF l;|-rQ- Vl%€i>\>< 1£§3801~?5
MoTI-oNs DEADLINE _ 1 '“\T ' ~'

12061 464~414 2

 

10
11
12
13
14
15
16
17
13
19
7 20
21
22
23
24
25

26

 

 

IT IS FURTHER ORDERED that the period ct` delay from the filing of defendant’s
motion until the new trial date is excludable time pursuant to Title 18, United States Code,
Secticn 3161(h)(7)(A), for the purpose cf computing the time limitations imposed by the Speedy
Trial Act, Title 18 United States Code, Sections 3161 through 3174.

ORDERED this §day of October, 20]8.

LW

Hon. lam s L Robart
U.S. Dist ict Court Judge

Presented by:

LAW OFFlCES OF SEPl-IATN R, ILLA

 
 

stephan n 1111
WSBA Nc. 15793
Attorney for Defendant

_ Certificate cf Service

l certiry, under penalty cf perjury under the laws cf the State of Washingten, that today I
electronically filed this pleading and all attachments with the Cierl< of Ceurt using the CM/ECF
system, which will send electronic notification oi" the filing to the attorneys of record for each of the
parties

Signed October 08 somewhere within the Western District chashingtcn.

  
   

Stephan R. Illa

[PROPOSED] ORDER GRANTING DEFENDA-NT’S LAW OFHCL"S OF STL:PHAN R; ILLI\, lNC- P.S.
MOTION ]`() CONTlNUE 'l`RlAL DATE & I’R_ETRIAL 7 5 ATIT.§). Vl_\S/L;\X 1908ng
MO'I`IONS DEADL]_NE - 2 E L .. -

12061 464~4142.

 

